Case: 21-60692     Document: 00516323806         Page: 1    Date Filed: 05/18/2022




           United States Court of Appeals
                for the Fifth Circuit                               United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                       May 18, 2022
                                 No. 21-60692
                               Summary Calendar                       Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                            Plaintiff—Appellee,

                                      versus

   James T. Britain,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                           USDC No. 3:19-CR-131-1


   Before Barksdale, Willett, and Duncan, Circuit Judges.
   Per Curiam:
         James T. Britain disregarded a roadway-safety checkpoint in
   Meridian, Mississippi, and led sheriff’s officers on a brief high-speed chase
   that resulted in Britain’s arrest and the discovery of a firearm. A jury
   convicted him of possessing a firearm after a felony conviction, in violation
   of 18 U.S.C. § 922(g)(1). He was sentenced to, inter alia, 27 months’
   imprisonment. He contends: the Government failed to establish venue in
Case: 21-60692      Document: 00516323806          Page: 2    Date Filed: 05/18/2022




                                    No. 21-60692


   the Southern District of Mississippi; and the district court erred in denying
   his motion to suppress the firearm.
          The Government has the burden of establishing venue by a
   preponderance of the evidence. United States v. Lanier, 879 F.3d 141, 147–
   48 (5th Cir. 2018). A properly preserved venue challenge, as in this instance,
   is reviewed de novo. E.g., United States v. Romans, 823 F.3d 299, 309 (5th Cir.
   2016). The Government met its burden because, at trial, it elicited testimony
   that Britain’s offense occurred in Lauderdale County, Mississippi, which lies
   entirely within the Northern Division of the Southern District of Mississippi.
   28 U.S.C. § 104(b)(1) (stating the Northern Division of the Southern District
   of Mississippi includes Lauderdale County); cf. United States v. Madkins, 14
   F.3d 277, 279 & n.8 (5th Cir. 1994) (relying on statute stating county fell
   within the Eastern District of Texas to conclude venue was proper).
          When reviewing denial of a motion to suppress evidence, we
   “review[] factual findings for clear error and the ultimate constitutionality of
   law enforcement action de novo”. United States v. Robinson, 741 F.3d 588, 594
   (5th Cir. 2014). “Factual findings are clearly erroneous only if a review of
   the record leaves [us] with a definite and firm conviction that a mistake has
   been committed”. United States v. Hearn, 563 F.3d 95, 101 (5th Cir. 2009)
   (citation omitted).
          Britain first contends the checkpoint was unconstitutional because: its
   primary purpose was for general crime control; it was overly intrusive; and
   its “intensity” substantially outweighed the Government’s interest in
   conducting it. But, the record shows that the checkpoint served “a legitimate
   programmatic purpose closely related to the necessity of ensuring roadway
   safety and problem[s] peculiar to the dangers presented by vehicles”. United
   States v. Burgos-Coronado, 970 F.3d 613, 618–19 (5th Cir. 2020) (citation
   omitted) (holding checkpoint permissible under Fourth Amendment), cert.




                                          2
Case: 21-60692      Document: 00516323806           Page: 3    Date Filed: 05/18/2022




                                     No. 21-60692


   denied, 141 S. Ct. 1714 (2021); see also City of Indianapolis v. Edmond, 531 U.S.
   32, 37–38, 41–42 (2000) (differentiating between highway-safety and general
   crime-control checkpoints).
          Britain also contends he drove in a right-turn lane not encompassed
   by the checkpoint, and the officers otherwise lacked justification to stop him.
   The court, however, found that the checkpoint’s scope included the right-
   turn lane, and Britain has not pointed to any evidence undermining that
   factual finding. See United States v. Gibbs, 421 F.3d 352, 357 (5th Cir. 2005)
   (stating factual finding based on live testimony given deference).Therefore,
   when Britain attempted to evade the checkpoint by making a right turn, the
   officers did not need reasonable suspicion to stop him. See United States v.
   Hasette, 898 F.2d 994, 995 & n.2 (5th Cir. 1990) (noting, in context of Border
   Patrol checkpoints, “a U-turn or a ‘turn-around’ in front of a checkpoint is
   tantamount to a stop at the checkpoint itself”).
          AFFIRMED.




                                          3